FOR IMMEDIATE RELEASE: CONTACT: Robert K. Chapman, November 21, 2011 President and Chief Executive Officer United Bancorp, Inc. 734-214-3801 UNITED BANCORP, INC. ANNOUNCES UNAUDITED THIRD QUARTER AND YEAR TO DATE 2011 RESULTS ANN ARBOR, MI – United Bancorp, Inc. (UBMI.ob) reported consolidated net loss of $2.1 million, or $0.19 per share of common stock, for the third quarter of 2011, compared to consolidated net income of $1.0 million, or $0.14 per share of common stock, for the third quarter of 2010. Consolidated net loss for the first nine months of 2011 was $1.4 million, or $.18 per share, compared to a consolidated net loss for the first nine months of 2010 of $3.3 million, or $0.81 per share. Results of Operations The Company incurred a consolidated net loss of $2.1 million in the third quarter of 2011, primarily as a result of increased amounts in the Company’s provision for loan losses, combined with elevated levels of expenses relating to ORE property. This compares to consolidated net income for the third quarter of 2010 of $1.0 million. Consolidated net loss for the first nine months of 2011 was $1.4 million, which is an improvement of $1.9 million from consolidated net loss of $3.3 million incurred during the first nine months of 2010. United’s net interest margin declined from 3.97% and 3.79%, respectively, for the three and nine month periods ended September 30, 2010, to 3.58% and 3.63%, respectively, for same periods of 2011. The decline in net interest margin is primarily a result of elevated levels of liquid assets currently being held in order to protect the balance sheet during this prolonged period of economic uncertainty, and also resulting from deposit growth while loan balances have declined. While most categories of noninterest income increased in the third quarter of 2011 compared to the same period of 2010, income from loan sales and servicing declined by $609,000 when compared to an unusually strong third quarter in 2010. Total noninterest income for the quarter ended September 30, 2011 declined by 11.6% compared to the same quarter of 2010. For the first nine months of 2011, total noninterest income was up 7.1% from the same period of 2010, with the largest increases in Wealth Management fee income and income from loan sales and servicing. The diversity in United’s revenue stream has resulted in noninterest income that represented 36.0% of the Company’s net revenues for the first nine months of 2011. The Company’s noninterest expenses for the three and nine month periods ended September 30, 2011 increased from the same periods in 2010. In the third quarter of 2011, expenses related to ORE property increased by $421,000, or 106.9%, compared to the same period of 2010. Those expenses included write-downs of the value and losses on the sale of property held as ORE, along with costs to maintain and carry those properties. The largest increase in noninterest expense in the nine month period ended September 30, 2011 was in salaries and employee benefits, which increased by 12.9% over the same period one year earlier. The increase reflects, in part, the reinstatement of the Company’s match portion of its 401(k) plan effective January 1, 2011, increased health and life insurance premiums, and continued higher levels of commissions and other compensation costs related to the generation of income from loan sales and servicing. In addition, the Company has increased its staffing levels modestly to accommodate its future anticipated growth, and salary increases were reinstated effective April 1, 2011. However, the Company 1 did not and will not pay or accrue any cash bonus or other payout to executive officers or non-commissioned employees under our bonus plans in 2010 or 2011. The Company’s provision for loan losses for the third quarter of 2011 was $6.0 million, up from $3.15 million for the third quarter of 2010. Through the first nine months of 2011, United’s provision for loan losses of $11.9 million is 28.3% lower than the Company’s $16.6 million provision for loan losses for the same period of 2010. Several factors impacted the provision for loan losses for the third quarter of 2011. The Company adopted the amendments required by ASU 2011-01 for troubled debt restructurings (“TDRs”) during the quarter. In addition, the Company performed its quarterly evaluation of the specific reserves on all of its loans previously identified as TDRs. The combined impact of these two items resulted in an increase in specific reserves on the Company’s accruing TDRs of $5.5 million. All of the Company’s accruing TDRs are performing in accordance with their modified terms and have demonstrated the necessary performance for the accrual of interest. In addition to the effect of the specific reserves on TDRs, updated information was received regarding collateral values for two borrowers with commercial real estate loans, resulting in additional specific reserves of $1.9 million during the third quarter of 2011.The impact of these items was partially offset by a decrease in the allowance (and provision) for loan losses for loans collectively evaluated for impairment. The Company’s allowance for loan losses for loans evaluated collectively for impairment decreased by $3.7 million as a result of a change in allocation methodology as of September 30, 2011. The Company believes that the new methodology, which utilizes a migration analysis incorporating internal credit risk gradings, is a better reflection of the probable incurred losses in the Company’s non-impaired loan portfolio. Balance Sheet Total consolidated assets of the Company were $894.4 million at September 30, 2011, up from $861.7 million at December 31, 2010. Gross portfolio loans of $577.6 million increased in the third quarter of 2011, but have declined in the first nine months of 2011 and over the twelve month period ended September 30, 2011 as a result of slowing loan demand, charge-offs and the Company’s effective use of loan sales to mitigate credit and interest rate risk. The Company continued to hold elevated levels of investments, federal funds sold and cash equivalents in order to protect the balance sheet during this prolonged period of economic uncertainty. United’s balances in federal funds sold and other short-term investments were $99.4 million at September 30, 2011, compared to $95.6 million at December 31, 2010 and $80.1 million at September 30, 2010. Securities available for sale of $164.9 million at September 30, 2011 were up 32.4% from December 31, 2010 levels and were up 50.6% from September 30, 2010 levels. At the same time, the Company has begun to deploy some of its liquidity, as loan demand has increased, and loan balances increased in the third quarter of 2011. Total deposits of $775.5 million at September 30, 2011 were up $41.5 million, or 5.7%, from $734.0 million at December 31, 2010, with the increase relatively evenly split between non-interest bearing and interest bearing deposit balances. The majority of the Bank’s deposits are derived from core client sources, relating to long-term relationships with local individual, business and public clients. Public clients include local government and municipal bodies, hospitals, universities and other educational institutions. As a result of its strong core funding, the Company’s cost of interest-bearing deposits was 0.81% for the third quarter and 0.86% for the first nine months of 2011, down from 1.09% and 1.19%, respectively, for the same periods of 2010. 2 Asset Quality The Company’s ratio of allowance for loan losses to total loans at September 30, 2011 was 4.22%, and covered 81.8% of nonperforming loans, compared to 3.89% and 79.3%, respectively, at September 30, 2010. The Company’s allowance for loan losses increased by $866,000, or 3.7%, from September 30, 2010 to September 30, 2011. Net charge-offs of $7.0 million for the third quarter of 2011 were up 132.1% from net charge-offs of $3.0 million for the third quarter of 2010. Net charge-offs of $12.7 million for the nine months ended September 30, 2011 were 3.2% below levels experienced in the same period of 2010. Total nonperforming loans were $29.8 million at September 30, 2011, down 4.7% from June 30, 2011, but have increased by 0.6% since September 30, 2010. Loan workout and collection efforts continue with all delinquent clients, in an effort to bring them back to performing status. Capital Management Under the terms of a Memorandum of Understanding (“MOU”) with the Federal Deposit Insurance Corporation (“FDIC”) and the Michigan Office of Financial and Insurance Regulation (“OFIR”), United Bank & Trust (the “Bank”) is required, among other things, to have and maintain its Tier 1 leverage capital ratio at a minimum of 9% for the duration of the MOU, and to maintain its ratio of total capital to risk-weighted assets at a minimum of 12% for the duration of the MOU. In December, 2010, the Company closed its public offering of common stock. As a result of the additional capital, the Bank was in compliance with the capital requirements of its MOU with the FDIC and OFIR at December 31, 2010, March 31, 2011 and June 30, 2011. At September 30, 2011, the Bank’s Tier 1 leverage capital ratio was 8.88%, and its ratio of total capital to risk-weighted assets was 14.47%. United Bancorp, Inc. had cash balances of $6.3 million at September 30, 2011, which is available to provide additional capital to the Bank. The Company will re-evaluate its capital position in the fourth quarter of 2011, and believes it has the resources to once again bring the capital ratios of the Bank into compliance with the capital requirements of its MOU by December 31, 2011. Planned Loan Production Office in Brighton/Livingston County United anticipates opening a loan production office at 205 West Grand River Avenue in Brighton in the fourth quarter of 2011. It is intended that the office will offer services related to commercial lending, residential mortgage lending, Wealth Management and other permitted services, and will be staffed primarily by residents of Livingston County. Livingston County is an attractive market with strong growth potential, and the Company believes adding a physical presence in the Brighton and Livingston County market is a logical next step. The area is contiguous to its current market area, and the Bank has a current client base in the market that can serve as a referral source. United has been encouraged by business and community leaders in Livingston County to open an office in the market, as there is an unmet need for a community bank that is able to provide United’s depth of financial services. About United Bancorp, Inc. United Bancorp, Inc. is a community-based financial services company located in Washtenaw, Lenawee and Monroe Counties in Michigan. We provide financial solutions to our clients based on their unique circumstances and needs, through a line of business delivery system that includes banking, mortgage, structured finance and wealth management. For more information, visit the Company’s website at www.ubat.com. 3 Forward-Looking Statements This press release contains forward-looking statements that are based on management’s beliefs, assumptions, current expectations, estimates and projections about the financial services industry, the economy, and United Bancorp, Inc. Forward-looking statements are identifiable by words or phrases such as “begun,” “planned,” “anticipates,” “intended,” “potential,” “believes,” “next step,” “attempt,” “trends” and variations of such words and similar expressions. Such statements are based upon current beliefs and expectations and involve substantial risks and uncertainties which could cause actual results to differ materially from those expressed or implied by such forward-looking statements. These statements include, among others, statements related to deployment of liquidity and loan demand, future capital levels, future compliance with our Memorandum of Understanding, and plans to open a loan production office. All statements referencing future time periods are forward-looking. Management’s determination of the provision and allowance for loan losses, the appropriate carrying value of intangible assets (including mortgage servicing rights and deferred tax assets) and other real estate owned and the fair value of investment securities (including whether any impairment on any investment security is temporary or other-than-temporary and the amount of any impairment) involves judgments that are inherently forward-looking. There can be no assurance that future loan losses will be limited to the amounts estimated or that other real estate owned can be sold at its carrying value or at all. Our ability to improve profitability is not entirely within our control and is not assured. The future effect of changes in the financial and credit markets and the national and regional economy on the banking industry, generally, and on United Bancorp, Inc., specifically, are also inherently uncertain. Forward-looking statements are not guarantees of future performance and involve certain risks, uncertainties and assumptions (“risk factors”) that are difficult to predict with regard to timing, extent, likelihood and degree of occurrence. Therefore, actual results and outcomes may materially differ from what may be expressed or forecasted in such forward-looking statements. United Bancorp, Inc. undertakes no obligation to update, clarify or revise forward-looking statements to reflect developments that occur or information obtained after the date of this report. Risk factors include, but are not limited to, the risk factors described in “Item 1A – Risk Factors” of our Annual Report on Form 10-K for the year ended December 31, 2010. These and other factors are representative of the risk factors that may emerge and could cause a difference between an ultimate actual outcome and a preceding forward-looking statement. Non-GAAP Financial Information This press release includes disclosures about our pre-tax, pre-provision income andreturn on average assets. These disclosures are non-GAAP financial measures. For additional information about our pre-tax, pre-provision income and return on average assets, please see the unaudited consolidated financial statements and related footnotes that follow. Unaudited Consolidated Financial Statements Follow. 4 United Bancorp, Inc. and Subsidiary Comparative Consolidated Balance Sheet Data (Unaudited) Dollars in thousands Sept. 30, June 30, This Qtr Dec. 31, YTD Sept. 30, 12-Month Period-end Balance Sheet Change Change Change Assets Cash and due from banks $ Interest bearing bal. with banks Federal funds sold - Total cash & cash equivalents Securities available for sale FHLB Stock - ) ) Loans held for sale ) ) Portfolio loans Personal ) ) ) Business ) ) Residential mortgage ) ) Total portfolio loans ) ) Allowance for loan losses ) ) Net loans ) ) Premises and equipment, net ) ) ) Bank owned life insurance Other assets ) Total Assets $ Liabilities Deposits Non-interest bearing $ $ $ ) $ Interest bearing Total deposits Short term borrowings - - - ) ) FHLB advances outstanding ) ) ) Other liabilities ) ) Total Liabilities Shareholders' Equity ) ) Total Liabilities and Equity $ Three months ended Sept. 30, Nine months ended Sept. 30, Average Balance Data % Change % Change Total loans $ $ -7.3
